DETAILED ACTION
Status of the Claims
	Claims 10-16 are pending in this application. Claims 14-15 are withdrawn. Claims 10-13 and 16 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/063143 filed on 05/21/2019, claims priority from the foreign application IT102018000005585 filed on 05/22/2018.
Information Disclosure Statement
The information disclosure statement from 11/23/2020 has been considered by the examiner.
Election/Restrictions 
Applicant’s election with traverse of Group I (consisting of claims 10-13 and 16) in the reply filed on 06/06/2022 is acknowledged.
The applicant argues that the claims do not lack unity of invention because “the claimed method of treatment is neither disclosed nor suggested by Burger as evidenced by Organica Aromatics. Burger discloses the combined use of retinol and LRAT/ARAT inhibitors to treat acne, psoriasis, atopic dermatitis and sebum. The method of claim 10 does not contain retinol as a mandatory ingredient and is aimed at the treat of inflammatory-related diseases such as psoriasis, rosacea, folliculitis, and skin rashes, none of which are mentioned in Burger. Organica Aromatics simply discloses the chemical formula of sandal pentanol and thus does not compensate for the deficiencies of Burger. In view of the above, the special technical feature of the invention - treatment of selected inflammatory skin diseases with sandal pentanol - makes a contribution over the cited art”. This argument is acknowledged but not found persuasive. In contrary to Applicant’s claim of “treat of inflammatory-related diseases such as psoriasis, rosacea, folliculitis, and skin rashes, none of which are mentioned in Burger”, Burger teaches “A method of treating a skin condition selected from the group consisting of dry skin, photodamaged skin, wrinkles, age spots, acne, skin lightening, psoriasis and atopic dermatosis, the method comprising applying to the skin the composition of claim 1” (claim 4). Regarding Applicant’s argument that Burger requires retinol whereas the instant invention doesn’t, this does not play a role in whether the instant invention lacks special technical feature or not. For at least these reasons, the instant invention lacks unity of invention. 
The requirement is deemed proper and is therefore made FINAL. 
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/06/2022.

Claim Objections
Claims 10 and 16 is objected to because of the following informalities:  
In claim 10, “wherein said disease is selected from the group consisting of psoriasis, rosacea, folliculitis, skin rashes” needs to say “wherein said disease is selected from the group consisting of psoriasis, rosacea, folliculitis, and skin rashes”. 
Claim 16 is dependent on a claim (claim 14) that is currently withdrawn. In order to overcome this objection, Applicant may incorporate the limitations of claim 14 into claim 16. For the purposes of compact prosecution, the limitations of claim 14 will be considered when examining claim 16 in the rejections below. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas Natsch (US 2005/0101678A1, publication date: 05/12/2005) (Hereinafter Natsch), as evidenced by David J. MacGregor (Acne Vs. Rosacea, 450derm, How to tell Acne and Rosacea apart, downloaded in June 2022) (Hereianfter MacGregor), also evidenced by A. P. Wood et al (Skin Microbiology, Body Odor, and Methylotrophic Bacteria, Handbook of Hydrocarbon and Lipid Microbiology, 2010) (Hereinafter Wood). 

    PNG
    media_image1.png
    89
    671
    media_image1.png
    Greyscale
Regarding claim 10, Natsch teaches “A method of providing antibacterial activity, to a patient in need thereof, by administering an antibacterially effective amount of a composition” (claim 1) wherein the composition comprises sandalore (sandal pentanol) (table 1 and examples 2 and 3 and paragraph 23):
wherein said composition is being used for the treatment of acne. While it is true that acne and rosacea are considered different dermatological conditions, the difference is very subtle. Macgregor provides the evidence that “Both Acne and Rosacea cause redness, bumps, and pustules on the face, however, redness associated with acne tends to be located just around the pimple while the redness for rosacea typically covers a large area.  Also, acne features more blackheads and clogged pores than rosacea” as well as “Rosacea and acne can be easily confused and there are many overlapping features.  However, rosacea patients also tend to suffer from flushing with certain activities, foods, and alcohol.  Acne patients do not typically suffer from these symptoms.  Occasionally, acne can be temporarily related to puberty or less commonly pregnancy” (page 1). Thus, a method of treatment of acne is considered anticipatory over a method of treatment of rosacea and/or skin rash since they are known to have overlapping features. Regarding the “topical” limitation of the instant claim, “Compositions according to the present invention comprising the compound may be formulated in various forms such as deodorant stick, roll-on, pump-spray, aerosol, deodorant soap, powder, solution, gel, cream, stick, balm and lotion” (para 36) which would all be topically applied to areas of skin.  Additionally, Natsch teaches the formulation to inhibit Corynebacterium family of bacteria (para 57, table 1).  Also, teaches the antibacterial composition is active against Corynebacteria, Staphylococci, and Brevibacteria (abstract and paragraphs 10-13).  Such bacterial infections are also known to cause rashes/reddened areas on skin.  Treating such infected skin with such formulations of Natsch will reduce reddened skin and rashes caused by the bacteria.  
Regarding claim 11, Natsch teaches “a pharmaceutically acceptable carrier” (claim 1). 
Regarding claim 12, Natsch teaches as discussed above. Evidentiary reference Macgregor provides the evidence that “Both Acne and Rosacea cause redness” (page 1), thus Natsch teaching of acne treatment is anticipatory over instant limitations of “to reduce the redness, flushed skin, or red skin of the subject”. 
Regarding claim 13, Natsch teaches “a pharmaceutically acceptable carrier” (claim 1). 
Regarding claim 16, Natsch teaches “A method of providing antibacterial activity, to a patient in need thereof, by administering an antibacterially effective amount of a composition” (claim 1) wherein the composition comprises sandalore (sandal pentanol) (table 1 and examples 2 and 3)
wherein said composition is being shown to inhibit Corynebacterium family of bacteria (para 57, table 1). Evidentiary reference Wood provides the evidence that “Offensive body odor is defined as bromhidrosis, most commonly caused by excessive production of apocrine odor products by overgrowth of Corynebacterium” (page 3209 last paragraph). Thus, Natsch anticipates treatment of bromhidrosis with a compound that meets the structural limitations of instant claim 14. 

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniela Busse et al (WO2015193262A1, publication date: 12/23/2015, Google English translation (downloaded in June 2022)) (Hereinafter Busse).
Regarding claims 12-13, Busse teaches A drug containing a derivative of the formula (I):

    PNG
    media_image2.png
    212
    708
    media_image2.png
    Greyscale



	(claim 1 of Busse) wherein said drug is sandalore (claim 2). Sandalore is sandal pentanol (instant specification page 5 lines 22-23). Busse also teaches “active ingredient plus pharmaceutically reliable carrier, and optionally additives” (para 22) which is interpreted to meet “further comprising a physiologically acceptable carrier” limitation. Busse also teaches “The drugs according to the invention are ordinarily topically applied” (para 21). Busse teaches its formulation to promote wound healing (claim 11). That being said, Busse teaches a wound healing process in its background and recites “The originally fresh red scar turns white” (page 2). Thus, Busse’s method is anticipatory over “to reduce the redness, flushed skin, or red skin of the subject” limitation of the instant invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10898419 B2 in view of American Hair Loss Council (Folliculitis Can Cause Permanent Hair Loss, American Hair Loss Council, publication date: 03/26/2018) (Hereinafter American Hair Loss Council). 
Instant claims 10-13 are obviated by claims 1-4 of ‘419. “ingredients suitable for topical application” taught by claim 3 of ‘419 meets the instantly claimed “a physiologically acceptable carrier” limitation. 
‘419 does not teach “wherein said disease is selected from the group consisting of psoriasis, rosacea, folliculitis, skin rashes”. 
American Hair Loss Council teaches that “When it occurs on your scalp though, it can put the long-term health of your hair in jeopardy. The inflammation that occurs can cause permanent hair loss, but most cases of folliculitis only cause temporary hair loss. The hair quickly grows back with proper treatment that works to prevent hair follicle scarring” (page 1).
Ii would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘419 with the teachings of American Hair Loss Council and achieve the instant invention. ‘419 teaches a method of hair growth. American Hair Loss Council motivates treatment of folliculitis to grow hair back. Thus, one would achieve the instant invention of folliculitis treatment with the ‘419 claim teachings when treating patients with hair loss due to folliculitis. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/A.A./                    Examiner, Art Unit 1613                                                                                                                                                                                    
/MARK V STEVENS/Primary Examiner, Art Unit 1613